Donlon, Judge:
This appeal for reappraisement has been submitted for decision on the following stipulation of counsel for the parties :
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the export value of the merchandise at the time of exportation to the United States covered by the Appeal to Reappraisement enumerated above at which time such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the invoice unit values plus packing.
IT IS FURTHER STIPULATED AND AGREED that there was no higher domestic value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Re-appraisement enumerated above may be submitted for decision on this stipulation together with the official entry papers.
Accepting this stipulation as a statement of fact, I find and bold that the export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for determination of value of the merchandise herein, and that such values of the respective items of merchandise are the invoice unit values, plus packing.
Judgment will be entered accordingly.